United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT                        August 6, 2004

                                                                Charles R. Fulbruge III
                                                                        Clerk
                               No. 03-51320
                             Summary Calendar


                              JOHN T. JOSEY,

                                                     Plaintiff-Appellant,

                                   versus

      BELL COUNTY TEXAS; PUBLIC OFFICERS OF THE BELL COUNTY
   DISTRICT ATTORNEY’S OFFICE; BELL COUNTY DISTRICT ATTORNEY’S
OFFICE; BELL COUNTY ATTORNEY’S OFFICE; RICK MILLER;
          ROBERT NARROW, County Attorney’s Investigator;
                  FRANK THROWER; MIGUEL JOHNSON,

                                                    Defendants-Appellees.



            Appeal from the United States District Court
                  for the Western District of Texas
                         USDC No. W-03-CV-63


Before JONES, BARKSDALE, and PRADO, Circuit Judges.

PER CURIAM:*

           John T. Josey, a Texas resident and former pre-trial

detainee, appeals the dismissal of his 42 U.S.C. § 1983 civil

rights suit as frivolous, pursuant to 28 U.S.C. § 1915A(b).                 The

district court determined that Josey’s allegations were barred by

Heck v. Humphrey, 512 U.S. 477 (1994).              Josey alleged in his



     *
              Pursuant to 5TH CIR. R. 47.5, the court has determined that this
opinion should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
complaint that various defendants violated his Fourth Amendment

rights and subjected him to malicious prosecution, by illegally

searching and seizing a pick-up truck belonging to his mother and

by arresting and incarcerating Josey.                Josey now admits that he

subsequently       pleaded     guilty     to   a   charge   of   possession    of

methamphetamine.

               Josey does not argue that the Heck bar does not apply.

He has thus effectively waived any contention regarding the legal

basis    for    the   district      court’s    dismissal    of   his   complaint.

See Brinkmann v. Dallas County Deputy Sheriff Abner, 813 F.3d 744,

748 (5th Cir. 1987).         Josey does argue that he was denied his right

to   a speedy      trial,    that   his   criminal    defense    attorneys    made

mistakes, and that he was denied access to legal and writing

materials. We will not address these claims, which were either not

raised in the district court or set forth inadequately.                       See

Leverette v. Louisville Ladder Co., 183 F.3d 339, 342 (5th Cir.

1999).     The district court did not err in dismissing Josey’s

complaint pursuant to 42 U.S.C. § 1915A(b), see Ruiz v. United

States, 160 F.3d 273, 274 (5th Cir. 1998), and the judgment of the

district court is AFFIRMED.

               Josey’s March 2, 2004, motion to supplement the record on

appeal is DENIED.

               AFFIRMED; MOTION DENIED.




                                          2